DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 2, 4, and 6-19 are currently pending. Claims 3 and 5 have been cancelled. Claims 1, 2, 4, and 6-15 have been amended. Claims 16-19 have been added. Claims 1, 2, 4, and 6-15 have been amended to overcome the objections set forth in the Non-Final Office Action mailed on 02 October 2020. The claims have been amended to overcome the 35 U.S.C. 112(b) rejection in paragraphs 8-17 of the Non-Final Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2, 4, and 6-19 are further rejected due to their dependency to claim 1.
Claim 1 recites “the control electrode being either of the working electrode or the counter electrode” in lines 14-15 and “the measurement electrode being either of the working electrode or the counter electrode” in lines 17-18. It is unclear what the difference is between the control electrode and the measurement electrode. If both of the control electrode and the measurement electrode are the working electrode or if both of the working electrode and the measurement electrode are the counter different working electrodes. The limitation “wherein the control electrode and the measurement electrode are different from one another” in lines 19-20 does not clearly indicate that the control electrode has to be the counter electrode and that the measurement electrode has to be the working electrode. The claim should clearly indicate that the control electrode is one of the working electrode or the counter electrode, and the measurement electrode is the other of the working electrode or the counter electrode.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 9, 10, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brister et al. ‘360 (US Pub No. 2009/0076360 – previously cited) in view of Wieder et al. ‘148 (US Pub No. 2009/0057148 – previously cited) further in view of Cooper et al. ‘661 (US Pub No. 2008/0156661).
Regarding claim 1, Brister et al. ‘360 teaches an analyte measuring patch for invasively measuring a concentration of an analyte (Title, Abstract), the analyte measuring patch including:
a sensor for transcutaneous placement in a patient’s tissue (Fig. 3 sensor 32 and [0151]), the sensor including a working electrode, a counter electrode and a reference electrode ([0171]; working electrode 44, counter electrode, reference electrode 46);
a pad for placement on the patient’s skin, wherein the sensor projects from an adhesive surface of the pad (Fig. 3 adhesive material or adhesive layer 8 and [0159]); and
an electronics unit, wherein the electronics unit includes a microcontroller (Fig. 3 electronics unit 16 and [0149], [0152]).
Brister et al. ‘360 teaches all of the elements of the current invention as mentioned above except for wherein the microcontroller includes a digital-to-analogue converter (DAC) with a control output, wherein the microcontroller includes a first analogue input and a second analogue input; wherein the control output of the DAC is operatively coupled with a control electrode through a direct galvanic coupling, the direct galvanic coupling having a flow path without electronic components, the control electrode being either of the working electrode of the counter electrode; wherein the first analogue input is operatively coupled with a measurement electrode via the current measurement unit, the measurement electrode being either of the working electrode of the counter electrode; wherein the control electrode and the measurement electrode are different from one another; wherein the second analogue input is operatively coupled with the reference electrode; and wherein the microcontroller is 
Wieder et al. ‘148 teaches an electrode system that comprises a microcontroller that includes a control output (Fig. 1 output of evaluation unit 9 connected to voltage input 6 and [0022]), a first analogue input (Fig. 1 input of evaluation unit 9 connected to voltage 8 and [0024]) and a second analogue input (Fig. 1 input of evaluation unit 9 connected to voltage output 18 and [0037]);
wherein the control output of the microcontroller is operatively coupled with a control electrode, the control electrode being either of a working electrode of a counter electrode (Fig. 1 counter electrode 3 and [[0021]; Counter electrode terminal 16 is connected to voltage input 6.);
wherein the first analogue input is operatively coupled with a measurement electrode via the current measurement unit, the measurement electrode being either of the working electrode of the counter electrode (Fig. 1 working electrode 1 and [0021]; Working electrode terminal 15 is connected to voltage 8.);
wherein the control electrode and the measurement electrode are different from one another (As seen in Fig. 1, counter electrode 3 is the control electrode and working electrode 1 is the measurement electrode.);
wherein the second analogue input is operatively coupled with a reference electrode (Fig. 1 reference electrode 2 and [0021]; Reference electrode terminal 19 is connected to voltage output 18.);
wherein the microcontroller is configured to control, by providing a control voltage to the control output, a potential difference between the working electrode and the counter electrode to equal a pre-defined polarization voltage ([0007]-[0010], [0028]-[0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the analyte measuring patch of Brister et al. ‘360 with the electrode system of Wieder et al. ‘148 as combining prior art elements according to known methods 
Brister et al. ‘360 in view of Wieder et al. ‘148 teaches wherein the microcontroller includes a control output; and wherein the control output is operatively coupled with a control electrode. Brister et al. ‘360 in view of Wieder et al. ‘148 teaches all of the elements of the current invention as mentioned above except for wherein the microcontroller includes a digital-to-analogue converter (DAC) with a control output; and wherein the control output of the DAC is operatively coupled with a control electrode through a direct galvanic coupling, the direct galvanic coupling having a flow path without electronic components.
Cooper et al. ‘661 teaches that a microcontroller generates a signal that is transferred to a digital-to-analog converter to apply a voltage or current to a sensor. The voltage from the DAC may be applied to an op-amp, the output of which is applied to a counter electrode ([0102]). [0086] also mentions that the voltage of the DAC may be directly supplied to the electrodes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the direct coupling of the control output of the DAC with a control electrode of Cooper et al. ‘661 for the operative coupling of the control output of the DAC with a control electrode of Brister et al. ‘360 in view of Wieder et al. ‘148 as Cooper et al. ‘661 teaches that simple substitution of one known element for another would obtain predictable results.
Regarding claim 2, Brister et al. ‘360 in view of Wieder et al. ‘148 further in view of Cooper et al. ‘661 teaches all of the elements of the current invention as mentioned above except for wherein the electronics unit includes a voltage follower and the reference electrode is operatively coupled to the second analogue input via the voltage follower.
Wieder et al. ‘148 teaches wherein an electronics unit includes a voltage follower (Fig. 1 follower stage 26 and [0023]) and a reference electrode is operatively coupled to a second analogue 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the electronics unit of Brister et al. ‘360 in view of Wieder et al. ‘148 further in view of Cooper et al. ‘661 with the voltage follower of Wieder et al. ‘148 as combining prior art elements according to known methods would yield predictable results. Furthermore, this would also aid in monitoring analyte concentration with malfunction detection of the measuring system (Abstract, [0006]).
Regarding claim 4, Brister et al. ‘360 in view of Wieder et al. ‘148 further in view of Cooper et al. ‘661 teaches all of the elements of the current invention as mentioned above except for wherein the current measurement unit includes a differential amplifier or a current-to-voltage convertor.
Wieder et al. ‘148 teaches wherein a current measurement unit includes a differential amplifier or a current-to-voltage convertor unit (Fig. 1 current-to-voltage converter 7 and [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the current measurement unit of Brister et al. ‘360 in view of Wieder et al. ’148 further in view of Cooper et al. ‘661 to include a differential amplifier or a current-to-voltage convertor as Wieder et al. ‘148 teaches this will aid in converting the signal of the counter electrode and the working electrode to a voltage signal to determine the analyte concentration being measured ([0024]).
Regarding claim 6, Brister et al. ‘360 in view of Wieder et al. ‘148 further in view of Cooper et al. ‘661 teaches all of the elements of the current invention as mentioned above except for wherein the control electrode is the counter electrode and the measurement electrode is the working electrode.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control electrode and the measurement electrode of Brister et al. ‘360 in view of Wieder et al. ‘148 further in view of Cooper et al. ‘661 to be the counter electrode and the working electrode, respectively, as Wieder et al. ‘148 teaches the working electrode carries an enzyme layer containing an enzyme that produces charge carriers by catalytic transformation of an analyte so that a current flowing between the working electrode and the counter electrode will be produced that correlates with the analyte concentration to be measured ([0019]).
Regarding claim 9, Brister et al. ‘360 in view of Wieder et al. ‘148 further in view of Cooper et al. ‘661 teaches all of the elements of the current invention as mentioned above except for wherein the electronics unit and the sensor are non-detachably mechanically coupled.
Wieder et al. ‘148 teaches wherein an electronics unit and a sensor are non-detachably mechanically coupled (Fig. 1 working electrode 1, reference electrode 2, counter electrode 3, potentiometer 4 and [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the non-detachably mechanically coupled electronics unit and sensor of Wieder et al. ‘148 for the detachably mechanically coupled electronics unit and sensor of Brister et al. ‘360 as simple substitution of one known element for another would obtain predictable results.
Regarding claim 10, Brister et al. ‘360 teaches wherein the sensor and the electronics unit are detachably mechanically coupled or designed to detachably mechanically couple ([0004]).
Regarding claim 15, Brister et al. ‘360 teaches including a wireless remote device communication unit, the wireless remote device communication unit being operatively coupled to the microcontroller (Fig. 13 RF module 148 and [0336]) and being designed to exchange data ([0336], [0359]) with a further separate remove device (Fig. 14 receiver 158 and ([0352]).
Regarding claim 16, Brister et al. ‘360 teaches wherein the data includes analyte concentration data or data correlated with analyte concentration ([0359]).
Regarding claim 19, Brister et al. ‘360 teaches wherein the analyte includes glucose (Title, Abstract).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brister et al. ‘360 in view of Wieder et al. ‘148 further in view of Cooper et al. ‘661, as applied to claim 1, further in view of Magar et al. ‘737 (US Pub No. 2009/0054737 – previously cited).
Regarding claim 7, Brister et al. ‘360 in view of Wieder et al. ‘148 further in view of Cooper et al. ‘661, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the electronics unit is operatively coupled to or designed for operatively coupling to an asymmetric power supply.
Magar et al. ‘737 teaches an asymmetric system comprising: two or more ASIC chips wherein the chips are designed to work together to measure physiological signals, comprising: (a) a patch-ASIC chip and power management circuits that coordinate power usage on the chip; and (b) the base-ASIC chip ([0004], [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronics unit of Brister et al. ‘360 in view of Wieder et al. ‘148 further in view of Cooper et al. ‘661, as applied to claim 1, to include being operatively coupled to or designed for operatively coupling to an asymmetric power supply as Magar et al. ‘737 teaches this can result in lower power dissipation at a sensor, which can in turn result in a physiological monitoring .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brister et al. ‘360 in view of Wieder et al. ‘148 further in view of Cooper et al. ‘661, as applied to claim 1, further in view of Karlsson et al. ‘242 (US Pub No. 2013/0041242 – previously cited).
Regarding claim 8, Brister et al. ‘360 in view of Wieder et al. ‘148 further in view of Cooper et al. ‘661, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the microcontroller is configured to detect air bubbles in contact with at least one of the working electrode, the counter electrode and/or the reference electrode.
	Karlsson et al. ‘242 teaches a monitoring system that comprises an air bubble alarm system adapted to be triggered by the detection of an air bubble in a sensor or a probe unit ([0115]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the microcontroller of Brister et al. ‘360 in view of Wieder et al. ‘148 further in view of Cooper et al. ‘661, as applied to claim 1, to include detecting air bubbles in contact with at least one of the working electrode, the counter electrode and/or the reference electrode as Karlsson et al. ‘242 teaches that if an air bubble would be present on the surface of a measuring electrode, it would reduce the diffusion of the analyte, such as glucose, down through the measuring electrode and result in an erroneous reading ([0115]).
Claims 11-14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brister et al. ‘360 in view of Wieder et al. ‘148 further in view of Cooper et al. ‘661, as applied to claim 1, further in view of Bernini et al. ‘438 (US Pub No. 2012/0245438 – previously cited).
Regarding claims 11, 12, and 18, Brister et al. ‘360 in view of Wieder et al. ‘148 further in view of Cooper et al. ‘661, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the electronics unit includes a data communication unit, the 
Bernini et al. ‘438 teaches a temporary physical coupling connection between a medical user element and control device, via a coupling interface, a docking station, a wire-based connection, a wireless near-field connection or an infrared connection to exchange personal data in medical operation ([0029]). The wireless near-field connection may include RFID technology. The medical user element can comprise an RFID chip ([0032]). The medical user element can comprise a sensor for detecting at least one analyte, such as glucose ([0045]). Fig. 1 shows a sensor 110 with a reusable unit 114 that includes an interface 136 for a wireless data exchange with a control device 142, as seen in Fig. 3, with for example a radio interface ([0073]). Figs. 1-4 show that medical system 144 is a closed system, or sealed in a water tight manner.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronics unit of Brister et al. ‘360 in view of Wieder et al. ‘148 further in view of Cooper et al. ‘661, as applied to claim 1, to include a wireless data communication unit, the wireless data communication unit being a near field communication unit, to exchange data with a further electronics unit, and to be sealed in a water tight manner as Bernini et al. ‘438 teaches this will aid in exchanging personal data in medical operation without direct electrical coupling ([0029]). The electronics unit being sealed would aid in protecting the electrical components from liquid.
Regarding claim 13, Brister et al. ‘360 in view of Wieder et al. ‘148 further in view of Bernini et al. ‘438 further in view of Cooper et al. ‘661, as applied to claim 11, teaches all of the elements of the current invention as mentioned above except for wherein the further electronics unit includes a further 
Bernini et al. ‘438 teaches a temporary physical coupling connection between a medical user element, such as sensor 110, and control device such as control device 142 (Fig. 1 and [0072], [0074]), via a coupling interface, a docking station, a wire-based connection, a wireless near-field connection or an infrared connection to exchange personal data in medical operation ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the further electronics unit of Brister et al. ‘360 in view of Wieder et al. ‘148 further in view of Cooper et al. ‘661 further in view of Bernini et al. ‘438, as applied to claim 11, to include a further data communication unit for operatively coupling with the data communication unit, the further electronics unit being designed to detachably mechanically couple to the electronics unit as Bernini et al. ‘438 teaches that this will aid in exchanging personal data by the means of temporary physical coupling ([0029], [0081]).
Regarding claim 14, Brister et al. ‘360 in view of Wieder et al. ‘148 further in view of Cooper et al. ‘661 further in view of Bernini et al. ‘438, as applied to claim 13, teaches all of the elements of the current invention as mentioned above except for wherein the electronics unit and the further electronics unit each include separate power supplies.
Bernini et al. ‘438 teaches reusable unit 114 is supplied with electrical energy by the disposably unit 112 (Figs. 1-3 and [0073]). A docking station can be used to function as a power supply of the medical user element and/or of the control device ([0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronics unit and the further electronics unit of Brister et al. ‘360 in view of Wieder et al. ‘148 further in view of Cooper et al. ‘661 further in view of Bernini et al. 
Regarding claim 17, Brister et al. ‘360 teaches wherein the data includes analyte concentration data or data correlated with analyte concentration ([0359]).
Response to Arguments
Applicant argues that neither Brister et al. ‘360 nor Wieder et al. ‘148 teach the microcontroller including a DAC with a control output and the direct galvanic coupling between the control output of the DAC and the control electrode. Examiner respectfully agrees, and the 35 U.S.C. 103 rejection has been withdrawn. However, upon further consideration, it was found that Cooper et al. ‘661 teaches that the output of a DAC could be either operatively connected to or directly connected to a control electrode. As such, the claims are now rejected under 35 U.S.C. 103 over Brister et al. ‘360 in view of Wieder et al. ‘148 further in view of Cooper et al. ‘661.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/AURELIE H TU/               Examiner, Art Unit 3791



/ETSUB D BERHANU/Primary Examiner, Art Unit 3791